Electronically Filed
                                                    Supreme Court
                                                    SCWC-29696
                                                    12-DEC-2012
                                                    09:31 AM



                           SCWC-29696

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 DOUGLAS LEONE and PATRICIA A. PERKINS-LEONE, as Trustees under
     that certain unrecorded Leone-Perkins Family Trust dated
 August 26, 1999, as amended, Respondents/Plaintiffs-Appellants,

                               vs.

 COUNTY OF MAUI, a political subdivision of the State of Hawai#i,
 WILLIAM SPENCE, in his capacity as Director of the Department of
Planning of the County of Maui, Petitioners/Defendants-Appellees.
                       (CIV. NO. 07-1-0496)

                               and

   WILLIAM L. LARSON and NANCY LARSON, as Trustees under that
 certain unrecorded Larson Family Trust dated October 30-, 1992,
          as amended, Respondents/Plaintiffs-Appellants,

                               vs.

 COUNTY OF MAUI, a political subdivision of the State of Hawai#i,
 WILLIAM SPENCE, in his capacity as Director of the Department of
Planning of the County of Maui, Petitioners/Defendants-Appellees.
                       (CIV. NO. 09-1-0413)


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (ICA NO. 29696; CIV. NOS. 07-1-0496 and 09-1-0413)
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioners/Defendants-Appellees’ application for writ

 of certiorari filed on October 29, 2012, is hereby rejected.

           DATED:   Honolulu, Hawai#i, December 12, 2012.

 Patrick K. Wong and                  /s/ Mark E. Recktenwald
 Mary Blaine Johnston
 for petitioners                      /s/ Paula A. Nakayama

                                      /s/ Simeon R. Acoba, Jr.

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack




                                  2